                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



TARA D. ROSS,                                )
                                             )
                          Plaintiff,         )
                                             )
                    v.                       )             1:17cv1145
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social                )
Security,                                    )
                                             )
                          Defendant.         )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Tara D. Ross, brought this action under the Social

Security Act (the “Act”) to obtain judicial review of a final

decision of Defendant, the Acting Commissioner of Social Security,

denying    Plaintiff’s      claim    for    Disability      Insurance    Benefits

(“DIB”).    (Docket Entry 1.)       The Court has before it the certified

administrative record (cited herein as “Tr. __”), as well as the

parties’ cross-motions for judgment (Docket Entries 7, 9; see also

Docket     Entry    8    (Plaintiff’s      Memorandum);      Docket     Entry    10

(Defendant’s Memorandum)).          For the reasons that follow, the Court

should enter judgment for Defendant.

                           I.   PROCEDURAL HISTORY

     Plaintiff filed an application for DIB.               (Tr. 139-47.)        Upon

denial     of   that     application    initially     (Tr.     74-77)     and     on

reconsideration (Tr. 83-86), she requested a hearing de novo before

an   Administrative       Law   Judge      (the   “ALJ”)    (see   Tr.    87-98).
Plaintiff, her representative, and a vocational expert (the “VE”)

attended the hearing. (See Tr. 31-51.) The ALJ subsequently ruled

Plaintiff not disabled under the Act.           (Tr. 15-30.)     The Appeals

Council denied her request for review (Tr. 1-6), making the ALJ’s

ruling the Commissioner’s final decision for purposes of judicial

review.

      In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

      1.   [Plaintiff] last met the insured status requirements
      of the . . . Act on December 31, 2014.

      2.   [Plaintiff] did not engage in substantial gainful
      activity during the period from her amended onset date of
      August 4, 2013[,] through her date last insured of
      December 31, 2014.

      3.   Through the date last insured, [Plaintiff] had the
      following severe impairments:      depression, bipolar
      disorder[,] and obesity.

      . . . .

      4.   Through the date last insured, [Plaintiff] did not
      have an impairment or combination of impairments that met
      or medically equaled the severity of one of the listed
      impairments in 20 CFR Part 404, Subpart P, Appendix 1.

      . . . .

      5.   . . . [T]hrough the date last insured, [Plaintiff]
      had the residual functional capacity [(at times, the
      “RFC”)] to perform a full range of work at all exertional
      levels but with the following nonexertional limitations:
      no climbing or work around heights or dangerous
      equipment, occasional exposure to people, low stress and
      [low1] production environment with no rigid quota and

1
   The ALJ used a single “low” to modify both “stress” and “production” in this
description of Plaintiff’s RFC (see Tr. 22), but elsewhere in his opinion (see
                                                                 (continued...)

                                      2
      simple, routine and repetitive tasks [(collectively, at
      times, “SRRTs”)].

      . . . .

      6.   Through the date last insured, [Plaintiff]                  was
      unable to perform any past relevant work.

      . . . .

      10. Through    the   date  last    insured,  considering
      [Plaintiff’s] age, education, work experience, and [RFC],
      there were jobs that existed in significant numbers in
      the national economy that [Plaintiff] could have
      performed.

      . . . .

      11. [Plaintiff] was not under a disability, as defined
      in the . . . Act, at any time from August 4, 2013, the
      amended onset date, through December 31, 2014, the date
      last insured.

(Tr. 20-27 (bold font and parenthetical citations omitted).)

                              II.   DISCUSSION

      Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                   Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).             However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”     Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).




1
  (...continued)
Tr. 26) he clarified that the RFC limitation involved “a low stress, low
production environment with no rigid quota and occasional exposure to people”
(Tr. 25-26), and his question to the VE similarly included a limitation to a “low
production work environment” (see Tr. 50 (asking about jobs “that would
accommodate the following limitations . . . work that would be in a low stress,
low production work environment where there are no rigid production or quotas
required in the performance of, again, simple, routine, repetitive tasks”)).

                                       3
Plaintiff has not established entitlement to relief under this

extremely limited review standard.

                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                  Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence    and    were   reached      through

application of the correct legal standard.” Hines, 453 F.3d at 561

(brackets and internal quotation marks omitted).                   “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”           Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993   F.2d at       34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,     make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (brackets

and internal quotation marks omitted). “Where conflicting evidence


                                      4
allows reasonable minds to differ as to whether a claimant is

disabled,    the    responsibility    for    that   decision    falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial    gainful    activity   by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §   423(d)(1)(A)).2       “To      regularize    the

adjudicative process, the Social Security Administration has . . .

detailed regulations incorporating longstanding medical-vocational

evaluation policies that take into account a claimant’s age,

education, and work experience in addition to [the claimant’s]


2
   The “Act comprises two disability benefits programs. [DIB] . . . provides
benefits to disabled persons who have contributed to the program while employed.
The Supplemental Security Income Program . . . provides benefits to indigent
disabled persons.   The statutory definitions and the regulations . . . for
determining disability governing these two programs are, in all aspects relevant
here, substantively identical.” Craig, 76 F.3d at 589 n.1 (citations omitted).

                                       5
medical   condition.”      Id.     “These   regulations    establish   a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”   Id.

     This sequential evaluation process (the “SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).3     A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’         If the claimant is

working, benefits are denied.      The second step determines if the

claimant is ‘severely’ disabled.       If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment


3
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (citation omitted).

                                   6
is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”          Id. at 179.4     Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can perform past relevant work; if so, the claimant does

not qualify as disabled.          See id. at 179-80.        However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both . . . [the claimant’s RFC] and [the claimant’s] vocational

capabilities (age, education, and past work experience) to adjust

to a new job.”      Hall, 658 F.2d at 264-65.        If, at this step, the

Commissioner cannot carry her “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.5

4
    The “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require the RFC to reflect the claimant’s “ability to do sustained
work-related physical and mental activities in a work setting on a regular and
continuing basis . . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (emphasis and internal quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. The “RFC is to be determined by the ALJ
only after [the ALJ] considers all relevant evidence of a claimant’s impairments
and any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.
5
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
at step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
                                                                  (continued...)

                                       7
                          B.    Assignments of Error

       Plaintiff asserts that the ALJ erred (1) in his assessment of

Plaintiff’s “Mental RFC” (at times, the “MRFC”) (Docket Entry 8 at

1 (bold font omitted)), (2) in his “RFC Determination” (id. (bold

font   omitted)),   and    (3)      in   his   evaluation   of   “[Plaintiff’s]

Testimony” (id. at 2 (bold font omitted)).                  Defendant contends

otherwise and urges that substantial evidence supports the ALJ’s

findings.    (See Docket Entry 10.)

                               1.   The Mental RFC

       In Plaintiff’s first assignment of error, she alleges that

“the ALJ d[id] not give a complete function-by-function analysis of

the nonexertional mental functions associated with [Plaintiff’s]

difficulties in the broad areas of functioning and d[id] not make

a complete finding as to [Plaintiff’s MRFC]” (Docket Entry 8 at 2-3

(bold font omitted)), in violation of Mascio v. Colvin, 780 F.3d

632 (4th Cir. 2015).       (See Docket Entry 8 at 2-8.)          In particular,

Plaintiff argues that the MRFC fails to “reflect limitations

consistent with the ALJ’s finding of a moderate limitation in

concentration, persistence, and pace” (collectively, at times,

“CPP”).    (Id. at 3.)     Plaintiff further asserts that the ALJ “did

not address the particular limitations that comprise the agency’s

mental RFC findings.”          (Id. at 7.)     These arguments lack merit.



5
  (...continued)
review does not proceed to the next step.”).

                                          8
a.   Relevant Procedures

     As an initial matter, at steps two and three of the SEP, the

ALJ must assess the degree of functional limitation resulting from

Plaintiff’s    mental    impairments       pursuant   to    criteria    in   the

corresponding mental disorders in the listing of impairments.                See

20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00 (2016); 20 C.F.R.

§ 416.920a(b)(2) & (c)(2).        As relevant to the instant case,

paragraph B of Listing 12.04 (“Affective Disorders”) contains four

broad functional areas: (1) activities of daily living; (2) social

functioning;    (3)     concentration,       persistence,     or   pace;     and

(4) episodes of decompensation.        See 20 C.F.R. Pt. 404, Subpt. P,

App’x 1, § 12.04B (2016); see also 20 C.F.R. § 416.920a(c)(3)

(2016).   The ALJ’s decision must include a specific finding of the

degree of limitation in each of those functional areas.                20 C.F.R.

§ 416.920a(e)(4). However, the paragraph B criteria limitations do

not constitute an RFC assessment.           Social Security Ruling 96-8p,

Policy Interpretation Ruling Titles II and XVI: Assessing Residual

Functional Capacity in Initial Claims, 1996 WL 374184, at *4 (July

2, 1996).   Rather, the ALJ uses those limitations to evaluate the

severity of Plaintiff’s mental impairments at steps two and three

of the SEP.    Id.

     “The mental RFC assessment used at steps 4 and 5 of the [SEP]

requires a more detailed assessment by itemizing various functions

contained in the broad categories found in paragraphs B and C,”


                                       9
id., and includes consideration of Plaintiff’s “abilities to:

understand, carry out, and remember instructions; use judgment in

making   work-related     decisions;    respond   appropriately     to

supervision, co-workers and work situations; and deal with changes

in a routine work setting,” id. at *6.     Thus, the regulations do

not require the ALJ to incorporate word-for-word the limitations

found in evaluating the severity of mental impairments into either

the RFC or any hypothetical question.    See Yoho v. Commissioner of

Soc. Sec., No. 98–1684, 1998 WL 911719, at *3 (4th Cir. Dec. 31,

1998) (holding ALJ bears no obligation to transfer paragraph B

findings verbatim to hypothetical question(s)); accord Patterson v.

Astrue, No. 1:08cv109, 2009 WL 3110205, at *5 (N.D. Tex. Sept. 29,

2009).

b.   Plaintiff’s Contentions

     Here, Plaintiff maintains that the ALJ failed to account for

her moderate deficits in CPP in the MRFC determination.           (See

Docket Entry 8 at 2-8.)   More specifically, Plaintiff argues that,

pursuant to Mascio, “the mental RFC must reflect limitations

consistent with the ALJ’s finding of a moderate limitation in

[CPP],” but, “[a]lthough the ALJ’s RFC included several elements,

they do not correspond with the necessary limitations in [CPP].”

(Id. at 3.)   According to Plaintiff, “[t]he ALJ did not fully

determine or discuss in the decision [Plaintiff’s] ability to stay

on task due to her moderate difficulties with [CPP].”    (Id. at 7.)


                                 10
Plaintiff further faults the ALJ for according “great weight” to

the    opinions    of   the   state   agency     psychological      consultants

(Tr. 25), who each opined that Plaintiff “may have some deficits in

sustained concentration” (Tr. 58, 70), but then allegedly failing

to incorporate those opinions into the MRFC.             (See Docket Entry 8

at 7.) Finally, Plaintiff asserts that the ALJ “remained silent on

the issues of concentration and persistence” (id. at 5) and his

“treatment of pace is insufficient, because [he] did not define

‘production environment’” (id. at 6). Plaintiff’s arguments do not

warrant relief.

       The United States Court of Appeals for the Fourth Circuit has

held that “the ability to perform simple tasks differs from the

ability to stay on task” and that “[o]nly the latter limitation

would account for a claimant’s limitation in [CPP].”                Mascio, 780

F.3d   at   638.    However,    as    a    neighboring   district    court   has

explained, “Mascio does not broadly dictate that a claimant’s

moderate impairment in [CPP] always translates into a limitation in

the RFC.    Rather, Mascio underscores the ALJ’s duty to adequately

review the evidence and explain the decision . . . .”                 Jones v.

Colvin, No. 7:14cv273, 2015 WL 5056784, at *10 (W.D. Va. Aug. 20,

2015) (emphasis added).         As such, “[a]n ALJ may account for a

claimant’s limitation with [CPP] by restricting the claimant to

simple, routine, unskilled work where the record supports this

conclusion, either through physician testimony, medical source


                                          11
statements, consultative examinations, or other evidence that is

sufficiently evident to the reviewing court.”                    Id. at *12.     Here,

the ALJ’s decision provides a sufficient explanation as to why

limitations in the RFC to “a low stress, low production environment

with    no   rigid     quota”    (Tr.     25)    sufficiently       accounted     for

Plaintiff’s moderate limitation in CPP.

       First, the ALJ discussed Plaintiff’s description of her daily

activities.        (See id.; see also Tr. 42-49.)            In so doing, the ALJ

found   it    “significant[]”      that,       “at   the    hearing[,     Plaintiff]

testified that her activities of daily living include reading (an

average of 5-8 hours), watching a great deal of television (an

average of 3-5 hours per day)[,] and researching information on the

internet.”        (Tr. 25; see Tr. 43-44, 47-49.)           The ALJ further noted

that Plaintiff “did not indicate having any problems following

along when she reads or watches television.                 She also said that she

spends about 1-2 hours daily on the computer, researching and

reading material.”        (Tr. 21; see Tr. 43-44, 47-49.)                 Plaintiff’s

ability      to    maintain     such     sustained     concentration        provides

substantial evidence for the ALJ’s RFC finding.                    See, e.g., Shank

v. Berryhill, No. 3:17cv572, 2018 WL 549188, at *14 (S.D. W. Va.

Jan. 3, 2018) (“Moreover, the ALJ examined [the plaintiff’s]

activities,        indicating     that     despite         her   claims     of   poor

concentration, [the plaintiff] was able to spend long hours playing

computer games and watching television. . . .                    The ALJ carefully


                                          12
built a logical and accurate bridge from the evidence to his

conclusion” that the plaintiff’s “symptoms were not disabling.”),

report and recommendation adopted, No. CV 3:17-572, 2018 WL 539333

(S.D. W. Va. Jan. 24, 2018).

     Second,   the   ALJ   summarized   Plaintiff’s   mental   health

treatment, making the following pertinent observations:

     •    Salisbury Psychiatric Associates’ medical records
          reflect that Plaintiff initially presented in
          December 2010 following a November 2010 suicide
          attempt,   reporting    “mood   swings,   decreased
          appetite, low energy and guilt. She associated her
          mental state with marital problems.” Thereafter,
          “[she] was started on [various medicines] for the
          purpose of reducing her depression,” and, “based on
          the progress notes[,] the [subsequent] changes in
          [Plaintiff’s] medication regimen were effective in
          controlling her symptoms. Even more significantly,
          the progress notes show a pattern of improvement
          with treatment.      Specifically, in May 2011
          [Plaintiff] reported that she felt better, in June
          2011 and October she reported improved mood and in
          May 2012 she described her mood as pretty good
          (Exhibit 9F).” (Tr. 23; see also Tr. 361-90);

     •    When Plaintiff first presented for mental health
          treatment at Rowan Psychiatric & Medical Services
          in August 2013, “she reported being off her
          medications since January 2013.       In addition,
          [Plaintiff] reported separating from her husband in
          January 2013 causing a financial burden resulting
          in [a] four-day [psychiatric] hospital stay in May
          2013.”   Her “mental status examination revealed
          depressed mood, congruent and constricted affect,
          and anxious behavior with a guarded attitude.”
          However, her behavior, attention/concentration,
          thought processes, and thought content “were
          normal,” she possessed “the ability to abstract,”
          “[h]er judgment and insight were good,” and she had
          “no evidence of a memory impairment, delusions[,]
          or suicidal and/or homicidal ideation.” (Tr. 23-
          24; see also Tr. 211-14);


                                 13
     •      “When [Plaintiff] returned in September 2013, she
            reported that her medications were helping but she
            continued to have problems with depression and
            difficulty sleeping.     Nevertheless, her mental
            status   examination   revealed   no  abnormalities
            (Exhibit 2F).” The following month, her medication
            dosages “were increased” and “in February 2014,
            bipolar disorder was added to [her] diagnoses.
            Nevertheless, [Plaintiff’s] objective examinations
            have continued to reveal no more than moderate but
            mostly mild symptoms.”       For instance, at an
            interval visit in September 2014, Plaintiff
            “reported occasional suicidal thoughts with no
            plans to act on them and some anxiety but she also
            reported that she was doing well with stable weight
            and improved sleep.     Objectively, [Plaintiff’s]
            mood and affect were normal, memory within normal
            limits, concentration and judgment intact and fund
            of knowledge adequate.    There was no evidence of
            psychosis.   Her thought process was logical and
            goal directed (Exhibit 7F). None of the subsequent
            records prior to the date last insured shows any
            significant   or   persistent   changes  in   these
            objective findings.” (Tr. 24; see also Tr. 207-10,
            348-56); and

     •      “[A] review of the treatment notes reveals that
            when [Plaintiff] was actively engaged in regular,
            consistent mental health treatment, her functioning
            vastly improved. The problem had been consistency
            and commitment to treatment.” (Tr. 24-25.)

     Third, the ALJ discussed and weighed the opinion evidence as

it related to Plaintiff’s ability to function mentally.                       (See

Tr. 25.)    Notably, the ALJ gave “great weight” to the opinions of

the state agency psychological consultants (id.), who each opined

that,    despite   moderate    deficit      in   CPP   (see   Tr.    58,   69-70),

Plaintiff   “appears   to     retain   capacity        for   SRRTS   w[ith]   MRFC

limitations herein” (Tr. 57; see also Tr. 68 (“She appears to

retain capacity for work-related tasks w[ith] MRFC limitations


                                       14
herein.”)).      In regard to any MRFC limitations, the consultants

further found that “[Plaintiff] may have some deficits in sustained

concentration, but is capable of carrying out instructions and has

the ability to maintain attention [and] concentration for 2 hours

at a time as required for the completion of work-related tasks.”

(Tr. 58, 70.)      Thus, although Plaintiff faults the ALJ for “not

address[ing] the particular limitations that comprise the agency’s

mental RFC findings” (Docket Entry 8 at 7), this argument overlooks

the fact that the consultants ultimately concluded that Plaintiff

remained capable of performing SRRTs, as well as of carrying out

instructions and “maintain[ing] attention [and] concentration for

2 hours at a time as required for the completion of work-related

tasks” (Tr. 58, 70).           These considerations foreclose relief.

See   Sizemore    v.    Berryhill,     878   F.3d   72,    81   (4th   Cir.    2017)

(explaining      that   a   doctor’s    opinion     that   a    plaintiff     “would

generally be able to maintain attention for at least two hours at

a time as needed to do simple, routine tasks” provided substantial

support for the ALJ’s finding that the plaintiff could “stay on

task” in performing simple work (brackets, emphasis, and internal

quotation marks omitted)).

      Fourth, the ALJ’s restriction to a “low production environment

with no rigid quota” (Tr. 26) in the RFC “reasonably related to a

moderate limitation in Plaintiff’s ability to stay on task,” Grant

v. Colvin, No. 1:15cv515, 2016 WL 4007606, at *6 (M.D.N.C. July 26,


                                        15
2016), recommendation adopted, slip op. (M.D.N.C. Sept. 21, 2016)

(Osteen, C.J.).    In that regard:

     [T]he weight of authority in the circuits that rendered
     the rulings undergirding the Fourth Circuit’s holding in
     Mascio supports the view that the non-production
     restriction adopted in this case sufficiently accounts
     for [the p]laintiff’s moderate limitation in CPP.
     Moreover, that approach makes sense.      In Mascio, the
     Fourth Circuit held only that, when an ALJ finds moderate
     limitation in CPP, the ALJ must either adopt a
     restriction that addresses the “staying on task” aspect
     of CPP-related deficits (which a restriction to simple
     tasks does not, at least on its face) or explain why the
     CPP limitation of that particular claimant did not
     necessitate a further restriction regarding “staying on
     task.” Where, as here, the ALJ has included a specific
     restriction that facially addresses “moderate” (not
     “marked” or “extreme,” see 20 C.F.R. § 416.920a(c)(4))
     limitation in the claimant’s ability to stay on task,
     i.e., a restriction to “non-production oriented” work,
     Mascio does not require further explanation by the ALJ,
     at least absent some evidentiary showing by the claimant
     (not offered here) that he or she cannot perform even
     non-production-type work because of his or her particular
     CPP deficits.

Grant, 2016 WL 4007606, at *9 (emphasis in original); see also id.

at   *7-9     (discussing   authority   addressing     “non-production”

restrictions).

     Finally, Plaintiff faults the ALJ for failing to “define

‘production     environment.’”   (Docket   Entry   8   at   6.)   More

specifically, Plaintiff maintains that

     [t]he ALJ did not explain if the limitation was to only
     production environments with rigid quotas or if it is for
     all production environments and for jobs with rigid
     quotas.   Without defining the parameters of the work,
     there is no way for this Court to know what assumptions
     the vocational witness made about the work pace intended
     by the ALJ.


                                   16
(Id. (emphasis in original).)            This argument likewise falls short.

      To begin, the ALJ actually limited Plaintiff to “a low stress,

low production environment with no rigid quota” (Tr. 26; see

also Tr. 50 (posing hypothetical regarding “work that would be in

a low stress, low production work environment where there are no

rigid production or quotas required in the performance of, again,

simple, routine, repetitive tasks”)) rather than an unconstrained

“production environment.”6        Second, the VE expressed no difficulty

understanding the meaning of “low production work environment” in

the    ALJ’s    hypothetical        (see       Tr.    50),     and   Plaintiff’s

representative,     despite    an    opportunity       for    cross-examination,

declined   to   question    the     VE    on   this   issue   (see   Tr.   50-51).

Accordingly, Plaintiff cannot obtain relief on this ground.                    See

Pierson v. Commissioner of Soc. Sec., No. 1:12cv126, 2013 WL

428751, at *7 (S.D. Ohio Feb. 1, 2013) (finding “that despite the

purported vagueness of the term [‘superficial’], any error would be

harmless as the VE was able to understand the term and testified

that there were jobs in the local and national economy that [the]

plaintiff could perform”), report and recommendation adopted, No.

1:12cv126, 2013 WL 791875 (S.D. Ohio Mar. 4, 2013).

      Under these circumstances, the ALJ adequately explained why

limitations to “a low stress, low production environment with no


6
   This fact materially distinguishes this aspect of the ALJ’s RFC in this case
from the undeveloped “production rate” and “demand pace” terms found wanting in
Thomas v. Berryhill, __ F.3d __, __, 2019 WL 193948, at *3 (4th Cir. 2019).

                                          17
rigid   quota”   (Tr.    26)   sufficiently        accounted   for    Plaintiff’s

moderate limitation in CPP.             The Court should therefore reject

Plaintiff’s first assignment of error.

                         2.    The RFC Determination

      In Plaintiff’s second assignment of error, she argues that the

ALJ failed to adequately address her “stress-related limitations.”

(Docket Entry 8 at 9.)          In Plaintiff’s view, “[t]he ALJ employs

flawed reasoning in equating production quotas with work stress”

(id.), for “there is no record of difficulties with work quotas or

production demands[ and t]he ALJ did not explain how [Plaintiff’s]

difficulties     are    alleviated      by   the    freedom    from    production

environments or rigid quotas” (id. at 10).             (See also id. at 9 (“As

in Mascio, the ALJ’s decision in this matter is lacking in any

analysis    necessary    for    court    review.”).)      In    sum,    Plaintiff

maintains, “[t]he error in this case is the failure to conduct an

individualized inquiry.”        (Id. at 10.)7      This argument lacks merit.


7
  Plaintiff asserts in the caption of her second assignment of error that “the
ALJ did not explain how he found [her] capable of medium [sic] level work on a
sustained basis in the [RFC].”     (Id. at 8 (bold font omitted).)     She later
contends that, “[i]n conclusory fashion, the ALJ stated [that Plaintiff] was
capable of working at all exertional levels on a regular and continuing basis.”
(Id. at 10.)     Finally, Plaintiff argues that “[t]he ALJ concluded that
[Plaintiff] could perform work and summarized evidence that he found credible,
useful, and consistent. But the ALJ did not explain how he concluded — based on
this evidence — that [Plaintiff] could actually perform the tasks required.”
(Id. at 11 (emphasis in original).) To the extent that Plaintiff seeks to raise
an argument regarding some physical limitations distinct from her stress-related
contentions, such argument fails. As an initial matter, Plaintiff based her
disability claim strictly on mental limitations.     (See Tr. 157 (identifying
conditions that limit work ability as “1. Bipolar disorder 2. suicidal
3. sever[e] depression” (bold font omitted)); see also Tr. 160 (answering “No”
to question of whether she has seen or has an appointment scheduled with a
medical professional “[f]or any physical condition(s)” (bold font omitted)).)
                                                                  (continued...)

                                        18
      First, the ALJ did not “equat[e] production quotas with work

stress” (id. at 9) nor purport to “alleviate[]” Plaintiff’s stress-

related    “difficulties”       by   “free[ing     her]    from    production

environments or rigid quotas” (id. at 10). Rather, the ALJ limited

her to a “low stress” work environment with “occasional exposure to

people.”    (Tr. 22, 26 (bold font omitted).)          The ALJ additionally

limited her to “simple, routine[,] and repetitive tasks.” (Tr. 22,

25 (bold font omitted).)          Plaintiff does not acknowledge these

restrictions, let alone challenge their sufficiency in addressing

her stress-related limitations.         (See Docket Entry 8 at 8-11.)

      Moreover, in formulating these restrictions, the ALJ “buil[t]

an ‘accurate and logical bridge’ from the evidence” that the ALJ

“found credible, useful, and consistent . . . . to his conclusion

about [Plaintiff’s RFC]” (id. at 11). The ALJ examined Plaintiff’s

description of daily activities and social functioning (see Tr. 21,

25), noting that, although Plaintiff “said she does not go out

often” (Tr. 22-23; see Tr. 44-45) and “said that she does not trust

others and has difficulty in crowds” (Tr. 22; see Tr. 44), as she

“feel[s] that everyone is looking at her” (Tr. 21; see Tr. 45),

Plaintiff also reported that “she loves playing and talking to her



7
  (...continued)
Nevertheless, the ALJ considered her obesity and found that it did not limit her
ability to work.   (See Tr. 24 (“The [ALJ] has also considered [Plaintiff’s]
obesity in formulating [her RFC] and concludes that there is no evidence that
prior to the date last insured obesity would have precluded the performance of
substantial gainful work activity.”).) Plaintiff has identified no evidence in
the record that undermines that conclusion. (See Docket Entry 8 at 8-11.)

                                      19
children and grandchildren and gardening,” “she drives herself to

the grocery store and doctor’s appointments” (Tr. 25; see Tr. 42,

46-47), and,    “[i]n   June   2014[,   she]   reported   that   she   walks

everyday” (Tr. 25; see Tr. 258). The ALJ also examined Plaintiff’s

medical records (Tr. 23-24), noting, inter alia, that, at her

December 2010    initial   evaluation, “[Plaintiff]       associated    her

mental state with marital problems,” and, at her August 2013

evaluation, Plaintiff “reported being off her medications since

January 2013” and “separating from her husband in January 2013

causing a financial burden resulting in the four-day hospital stay

in May 2013.”   (Tr. 23; see also Tr. 386-90, 211-14.)

     The ALJ then concluded that

          [t]here is no doubt that prior to the date last
     insured, [Plaintiff] suffered from “severe” mental health
     problems. Furthermore, she required frequent monitoring
     and medication. However, the evidence demonstrates that
     despite [Plaintiff’s] mental health problems, prior to
     the date last insured she was still able to take care of
     her basic personal care needs, think, communicate, act in
     her own interest and get along with others. Overall, the
     records   show   that   [Plaintiff]   reported   episodic
     exacerbations due to psychosocial stressors such as
     financial stress, but mostly due to her tumultuous
     relationship with her husband as opposed to depression
     and anxiety to the degree of precluding all work. As
     such, the [ALJ] concludes that[,] although prior to the
     date last insured, [Plaintiff] was unable to perform
     work, which is of high stress and was precluded from work
     involving complex or detailed tasks, which is required of
     skilled work, she was not precluded from work involving
     simple work-related instructions and directions and
     simple routine tasks.

(Tr. 24.)   The ALJ further found that Plaintiff’s description of

her daily activities, including her interactions with her family,

                                   20
“show that[,] prior to date last insured, when [Plaintiff] was

compliant with treatment, she was capable of sustaining basic work

activities.”     (Tr. 25.)    Finally, based on this evidence, the ALJ

“conclude[d] that[,] despite [Plaintiff’s] mental health problems,

prior to the date last insured[, Plaintiff] retained the ability to

perform simple, routine and repetitive tasks at any exertional

level in a low stress . . . environment with . . . occasional

exposure to people.”     (Tr. 25-26.)

     In short, “the ALJ considered and discussed the record at

length and built a substantial bridge between the evidence in the

record and     the   RFC,”   providing     “no   basis   for   reversal   under

Mascio.”   Stutts v. Berryhill, No. 1:17cv586, 2018 WL 3764265, at

*5 (M.D.N.C. Aug. 8, 2018) (Peake, M.J.), report and recommendation

adopted, No. 1:17cv586, 2018 WL 4374928 (M.D.N.C. Sept. 13, 2018)

(Biggs, J.).     The Court should therefore reject Plaintiff’s second

assignment of error.

                        3.   Plaintiff’s Testimony

     The   ALJ   must   employ   a   two-step     process   in   evaluating   a

claimant’s statements regarding her symptoms.            See Social Security

Ruling 16-3p, Titles II and XVI:                 Evaluation of Symptoms in

Disability Claims, 2017 WL 5180304, at *3 (Oct. 25, 2017) (the “SSR

16-3p”); see also 20 C.F.R. § 404.1529.               First, the ALJ “must

consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected


                                      21
to produce an individual’s symptoms, such as pain.”                  SSR 16-3p,

2017 WL 5180304, at *3.          If, as here, the ALJ finds that the

claimant satisfies this step (see Tr. 23), the analysis then turns

to an assessment of the intensity and persistence of the claimant’s

symptoms, as well as the extent to which those symptoms affect her

ability to work.     See SSR 16-3p, 2017 WL 5180304, at *3.            In making

that determination, the ALJ must “examine the entire case record,

including      the   objective      medical   evidence;        an   individual’s

statements about the intensity, persistence, and limiting effects

of symptoms; statements and other information provided by medical

sources and other persons; and any other relevant evidence in the

individual’s case record.”          Id. at *4.      In this case, Plaintiff

fell   short    at   the   second    step,    as   the   ALJ    concluded   that

“[Plaintiff’s] statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with

the medical evidence and other evidence in the record for the

reasons explained in th[e ALJ’s] decision.”              (Tr. 23.)    Plaintiff

disputes this assessment.        (See Docket Entry 8 at 11-18.)

       More specifically, Plaintiff argues that “the ALJ did not give

legally sufficient reasons supported by substantial evidence for

finding [her] testimony not entirely consistent.” (Id. at 11 (bold

font omitted).) In particular, Plaintiff asserts that “[t]he ALJ’s

decision includes one passage that might constitute a discussion of

symptom severity[]” (id. at 13), but that “paragraph fails to offer


                                       22
valid reasons for discounting [Plaintiff’s] symptoms” (id. at 14).

(See   id.    at    13-14   (quoting    Tr.   22-23   (detailing   Plaintiff’s

testimony     regarding     her   symptoms)).)        Plaintiff    additionally

challenges the ALJ’s evaluation of her activities of daily living,

contending that her ability to engage in such activities “is not

evidence that she can perform work-related functions on a regular

and continuing basis.” (Id. at 14.) Finally, Plaintiff faults the

ALJ for “rel[ying] heavily on sporadic notations of [Plaintiff]

being stable or saying she was doing ok” (id. at 15).               (See id. at

15-18.)      These contentions fail to justify remand.8

       As an initial matter, the ALJ’s decision contains more than

the    single      paragraph   that    Plaintiff   maintains   comprises     the

entirety of the ALJ’s analysis of Plaintiff’s symptoms.                     (See

Tr. 22-26.)         Furthermore, the ALJ’s analysis provides “legally

sufficient reasons supported by substantial evidence for finding


8
   Relying on Mascio, Plaintiff additionally asserts that the ALJ erred in
“suppl[ying] boilerplate addressing [Plaintiff’s] symptom severity.” (Id. at
12.) Here, however, the ALJ did not use the “boilerplate” language — namely,
that “the claimant’s statements concerning the intensity, persistence and
limiting effects of [her] symptoms are not credible to the extent they are
inconsistent with the above [RFC] assessment” — that the Fourth Circuit has found
problematic because such language “‘gets things backwards’ by implying that
ability to work is determined first and is then used to determine the claimant’s
credibility,” Mascio, 780 F.3d at 639 (some internal quotation marks omitted).
(See Tr. 22-26.) Moreover, contrary to Plaintiff’s contentions, the ALJ bore no
obligation to “analyze[ Plaintiff’s] credibility” (Docket Entry 8 at 12).
See Esque v. Berryhill, No. 1:18cv29, 2018 WL 6201727, at *5 & n.6 (M.D.N.C. Nov.
28, 2018). Finally, Plaintiff argues that “[t]he ALJ improperly only discusses
objective medical testing and signs to discount [Plaintiff’s] symptoms” (Docket
Entry 8 at 14), but, as Plaintiff concedes in her very next sentence, “[t]he ALJ
in addressing [Plaintiff’s] symptoms [also] mentions she walks, reads, watches
television, researches on the internet, does household chores, talks and plays
with her grandchildren, and drives to the grocery store and doctor’s
appointments” (id. (citing Tr. 25)). In sum, these additional arguments entitle
Plaintiff to no relief.

                                         23
[Plaintiff’s] testimony not entirely consistent.”              (Docket Entry 8

at 11 (bold font omitted).)      After detailing Plaintiff’s testimony

regarding   her    symptoms   (see   Tr.    22-23),    the    ALJ   found   that

“[Plaintiff’s] statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with

the medical evidence and other evidence in the record for the

reasons explained in th[e ALJ’s] decision.”               (Tr. 23.)     The ALJ

elaborated:

           While the evidence shows that [Plaintiff] has some
      degree   of   depression,   the   [ALJ]   cannot   accept
      [Plaintiff’s] testimony regarding the severity and
      limiting effects of her psychiatric symptoms prior to her
      date last insured. The [ALJ] notes that [Plaintiff] has
      had at least one inpatient psychiatric hospitalization
      and has participated in outpatient mental health
      treatment. However, for the most part the records show
      that[,] through the date last insured, [Plaintiff’s]
      mental health symptoms were stable when she was compliant
      and committed to treatment.

(Tr. 23.)   The ALJ then detailed Plaintiff’s medical records (see

Tr. 23-24),   which     revealed:     “a     pattern   of    improvement    with

treatment” (Tr. 23); repeatedly normal behavior, thought processes,

thought content, memory, and attention/concentration (Tr. 23-24);

generally   effective     control    of     Plaintiff’s      symptoms   through

medication (id.); and “no more than moderate but mostly mild

symptoms” (Tr. 24).       Per the ALJ, the medical records further

reflected that “[Plaintiff] reported episodic exacerbations due to

psychosocial stressors such as financial stress, but mostly due to

her   tumultuous    relationship     with    her   husband     as   opposed   to


                                     24
depression and anxiety to the degree of precluding all work.”

(Id.)9

       The ALJ additionally concluded that “a review of the treatment

notes    reveals      that    when    [Plaintiff]       was    actively    engaged   in

regular, consistent mental health treatment, her functioning vastly

improved.       The problem had been consistency and commitment to

treatment.”          (Tr. 24-25.)        In this regard, the ALJ found it

“[s]ignificant[]”        that,       “when    [Plaintiff]       presented     to   Rowan

Psychiatric & Medical Services in August 2013, she reported being

hospitalized in May 2013[,] but she also reported being off her

medications since January 2013. In December 2014, [Plaintiff] also

reported being out of her medications for one week causing an

exacerbation in her depressive symptoms.”                     (Tr. 25 (parenthetical

citations omitted).)            This objective evidence provides “valid

reasons for discounting [Plaintiff’s description of her] symptoms”

(Docket Entry 8 at 14).          See, e.g., Sharp v. Colvin, 660 F. App’x

251,     259   (4th    Cir.   2016)     (finding       that    substantial    evidence

supported      the    ALJ’s     discounting       of    the     plaintiff’s    symptom

reporting      where     “the    ALJ    concluded        that    [the     plaintiff’s]


9
   Plaintiff maintains that the ALJ failed to consider “what precipitates or
aggravates [Plaintiff’s] symptoms which [Plaintiff] described in her testimony”
(Docket Entry 8 at 15 (citing Tr. 36-41, 45, 49)), but Plaintiff has not
identified any particular factor from her testimony that the ALJ neglected to
consider (see id. at 14-15). In any event, the ALJ did address factors that
Plaintiff identified at the hearing (see Tr. 37 (testifying that, during her
manic periods, “sometimes I overspend where I don’t have the money[, a]nd then
once I spend the money, I go into this depression again”)) and in her treatment
notes (see, e.g., Tr. 211-14 (identifying marital and financial stressors and
lack of medication)) as precipitating and aggravating factors for Plaintiff’s
symptoms. (See Tr. 22-26.)

                                             25
statements about the extent of her limitations were not fully

supported by objective medical evidence”); Johnson v. Barnhart, 434

F.3d 650, 658 (4th Cir. 2005) (affirming the ALJ’s decision to

discredit the plaintiff’s testimony regarding symptom severity

where, inter alia, the testimony “[wa]s not supported by any

objective medical evidence”).

       In addition, Plaintiff’s “activities of daily living prior to

the date last insured” (Tr. 24) contradict her testimony regarding

symptom severity.         (See   Tr.   24-25.)     For   instance, although

Plaintiff “described episodes of depression when she is unable to

get out of bed for three weeks at a time” (Tr. 22; see Tr. 37-38)10

and debilitating fatigue (see Tr. 22, 37-39, 43), the ALJ noted

that, “in June 2014[, Plaintiff] reported that she walks everyday”

(Tr. 25; see Tr. 258).       Further, as stated above, the ALJ found it

“[e]ven more significant[]” that Plaintiff testified at the hearing

that

       her activities of daily living include reading (an
       average of 5-8 hours), watching a great deal of
       television (an average of 3-5 hours per day) and
       researching information on the internet.     [Plaintiff]
       further testified that she performs all household chores
       at times. She said that she loves playing and talking to
       her children and grandchildren and gardening. She also
       said that she drives herself to the grocery store and
       doctor’s appointments.

(Tr. 25.)


10
   Notably, Plaintiff did not testify that these episodes occurred prior to her
date last insured. (See Tr. 37 (“Here lately it’s been about . . . three weeks
out of a month where I’m incapacitated and where I can’t get myself up out of the
bed and just live I call it a normal life.” (emphasis added)).)

                                       26
      These activities likewise provide “substantial evidence” for

the ALJ’s finding that Plaintiff’s “statements concerning the

intensity, persistence and limiting effects of these symptoms are

not entirely consistent” (Tr. 23) with the record.                   See, e.g.,

Johnson, 434 F.3d at 658 (upholding finding that the plaintiff’s

“complaints of pain [were] inconsistent with her testimony of her

routine activities,” which included, inter alia, “read[ing] books,

watch[ing] television, clean[ing] the house, wash[ing] clothes,

[and] visit[ing] relatives,” explaining that “[t]he ALJ logically

reasoned   that   the    ability      to   engage    in   such   activities   is

inconsistent with [the plaintiff’s] statements of excruciating pain

and her inability to perform such regular movements like bending,

sitting, walking, grasping, or maintaining attention”).

      Nevertheless, Plaintiff takes issue with the ALJ’s conclusion

that “[t]hese activities . . . show that prior to date last

insured, when [Plaintiff] was compliant with treatment, she was

capable of sustaining basic work activities” (Tr. 25).                According

to   Plaintiff,   an    ALJ   “must    explain      how   he   determined   that

performing certain functions for a short period translates into an

ability to perform them for a full workday,” but “[t]he ALJ failed

to do so here.”   (Docket Entry 8 at 14 (citing “Mascio” and “Brown

v. Comm’r of Soc. Sec., 873 F.3d 251, 263 (4th Cir. 2017)”).)                 In

Brown, “the ALJ noted that [the plaintiff] testified to daily

activities   of   living      that   included    ‘cooking,       driving,   doing


                                       27
laundry, collecting coins, attending church and shopping,’” without

“acknowledg[ing] the extent of those activities as described by

[the plaintiff],” namely “that he simply prepared meals in his

microwave, could drive only short distances without significant

discomfort, only occasionally did laundry and looked at coins,

. . . had discontinued regular attendance at church[,] and limited

his shopping to just thirty minutes once a week.”                 Brown, 873 F.3d

at 263.     In addition, “the ALJ provided no explanation as to how

those particular activities — or any of the activities depicted by

[the   plaintiff]    —   showed    that      he   could     persist    through    an

eight-hour workday.”      Id.

       However, unlike in Brown, the record here reflects that

Plaintiff engaged in frequent and prolonged daily activities.                    For

instance, as previously noted, in June 2014, Plaintiff reported

that she walked each day (Tr. 258), and, at the hearing, Plaintiff

testified    that,   “[i]n   an    average        24-hour    day,”    she   watches

television “about three to five hours,” spends about “five to eight

hours” reading (Tr. 44), and spends “about an hour and a half, two

hours” on the computer, doing “[m]ostly just research” (Tr. 47).

She further testified that she gardens as well as talks and plays

with her children and grandchildren.                  (Tr. 46-48.)          The ALJ

properly    “acknowledge[d]       the   extent      of    those   activities      as

described by [Plaintiff],” Brown, 873 F.3d at 263.                    (See Tr. 21,

25.)    He also logically found that the ability to engage in, on


                                        28
average, 9.5 to 15 hours of reading, watching television, and

researching     on    the   computer,      as    well   as    daily    walking,

“perform[ing] all household chores at times” (Tr. 25; see Tr. 44),

driving herself to doctor’s appointments and the grocery store

(Tr. 25; see Tr. 42), and “playing and talking to her children and

grandchildren and gardening” (Tr. 25), “show that[,] prior to date

last insured, when [Plaintiff] was compliant with treatment, she

was   capable    of     sustaining    basic      work   activities”      (id.).

Accordingly, the ALJ did not reversibly err in his analysis of

Plaintiff’s daily activities.

      Finally, Plaintiff argues that “[t]he ALJ relies heavily on

sporadic notations of [Plaintiff] being stable or saying she was

doing ok,” and erroneously “implies that this medical term means

[Plaintiff’s] conditions had gotten better.”              (Docket Entry 8 at

15-16.)   Plaintiff further argues that “[c]ourts have held as a

matter of law that the phrase ‘doing well’ or is ‘stable’ cannot be

such an inconsistency if the notes show that the claimant is only

doing well relative to a prior, poor state.”                 (Id. at 16.)     In

addition, Plaintiff maintains that the Fourth Circuit “has found

that ‘isolated references in the physician’s notes to “feeling

well” and     “normal   activity”    are   not    a   substantial     basis   for

rejecting as incredible the claimant’s subjective complaints of

exertional limitation.’”      (Id. at 18 (quoting Kellough v. Heckler,




                                     29
785 F.2d 1147, 1153 (4th Cir. 1986)).)              Plaintiff’s contentions

fail to justify relief.

     As   an    initial    matter,     Kellough     merely     instructs     that

references in medical notes such as “‘[f]eels well’ and ‘normal

activity’ must be read in context.”             Kellough, 785 F.2d at 1153.

Here, however, Plaintiff identifies no specific piece of medical

evidence that the ALJ allegedly took out of context.               (See Docket

Entry 8 at 15-18.)        Additionally, the ALJ used the word “stable”

only twice, including noting that, at a September 2014 appointment,

Plaintiff “reported that she was doing well with stable weight and

improved sleep.”     (Tr. 24.)      The ALJ further found that, “for the

most part the records show that through the date last insured,

[Plaintiff’s] mental health symptoms were stable when she was

compliant and committed to treatment.”              (Tr. 23.)      The medical

evidence discussed above — including “progress notes [that] show a

pattern of improvement with treatment,” “changes in [Plaintiff’s]

medication     regimen    [that]    were     effective    in   controlling    her

symptoms,” and “objective examinations [that] have continued to

reveal no more than moderate but mostly mild symptoms” involving

normal mood, affect, and memory, with intact concentration and

judgment and “no evidence of psychosis” (Tr. 23-24) — provide

substantial     evidence    in     support    of   that   conclusion.        (See

also Tr. 25 (noting that, “prior to the date last insured, no




                                       30
examining or treating physician provided an opinion that the

claimant was unable to work”).)

     “Considered on the record as a whole,” Kellough, 785 F.2d at

1153,   substantial   evidence     likewise   supports     the   ALJ’s

determination that:

          In short, [Plaintiff’s] testimony is inconsistent
     with the objective medical evidence, and in resolving
     inconsistencies between the objective medical evidence,
     which presents a longitudinal history of [Plaintiff’s]
     complaints and limitations, and [Plaintiff’s] later
     subjective   testimony,   which  presents   a   current
     recollection of those complaints and limitations, the
     [ALJ] is persuaded that the contemporaneous recordation
     of those complaints and limitations provided by the
     objective medical evidence is the more persuasive
     evidence.

(Tr. 25.)   As such, the ALJ did not err in finding Plaintiff’s

“statements concerning the intensity, persistence and limiting

effects of [her] symptoms are not entirely consistent with the

medical evidence and other evidence in the record.”      (Tr. 23.) The

Court thus should reject Plaintiff’s final assignment of error.

                         III. CONCLUSION

     Plaintiff has established no grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for a

Judgment Reversing or Modifying the Decision of the Commissioner of

Social Security, or Remanding the Cause for a Rehearing (Docket

Entry 7) be denied, that Defendant’s Motion for Judgment on the




                                  31
Pleadings (Docket Entry 9) be granted, and that this case be

dismissed with prejudice.

     This 27th day of February, 2019.

                                     /s/ L. Patrick Auld
                                        L. Patrick Auld
                                 United States Magistrate Judge




                                32
